Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination, following a tier III hearing, that he violated inmate rule 113.10 (7 NYCRR 270.2 [B] [14] [i] [weapon possession]). Contrary to petitioner’s contention, the determination is supported by substantial evidence. The misbehavior report, together with the testimony of the correction officer who wrote it and the photographs of the shanks found in a light fixture, constitutes substantial evidence supporting the determination that petitioner violated inmate rule 113.10 (see generally Matter of Foster v Coughlin, 76 NY2d 964, 966 [1990]; People ex rel. Vega v Smith, 66 NY2d 130, 140 [1985]). Present — Smith, J.E, Fahey, Garni, Lindley and Gofski, JJ.